Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 27, 1992, convicting defendant upon his plea of guilty of the crimes of criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the second degree.
Upon pleading guilty to criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the second degree, defendant received two concurrent prison sentences, the harshest of which is IV2 to &V2 years. Although defendant now claims that the sentences are harsh and excessive, they were well within the statutory guidelines and were in accordance with the terms of the plea bargain. In addition, defendant was permitted to enter his plea in full satisfaction of a three-count indictment. Given the nature of the crimes and defendant’s prior criminal history, we find no reason to disturb the sentences imposed by County Court.
Mikoll, J. P., Yesawich Jr., Crew III, White and Mahoney, JJ., concur. Ordered that the judgment is affirmed.